                  Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 1 of 31 Page ID #:7068



                       1        ELIZABETH STAGGS WILSON, Bar No. 183160
                                estaggs-wilson@littler.com
                       2        JAMES PAYER, Bar No. 292158
                                jpayer@littler.com
                       3        LITTLER MENDELSON, P.C.
                                633 West 5th Street, 63rd Floor
                       4        Los Angeles, CA 90071
                                Tel No.: 213.443.4300 / Fax No.: 213.443.4299
                       5
                                Attorneys for Defendants
                       6        KINDRED HEALTHCARE
                                OPERATING, LLC, KND DEVELOPMENT 52,
                       7        L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                                KND 52, L.L.C.), KND DEVELOPMENT 55, L.L.C.
                       8        d/b/a KND 55, L.L.C. (erroneously sued as KND 55,
                                L.L.C.), THC-ORANGE COUNTY, LLC,
                       9        BAYBERRY CARE CENTER, LLC, and
                                FOOTHILL NURSING COMPANY PARTNERSHIP
                    10
                                [Additional counsel listed on following page]
                    11
                                                     UNITED STATES DISTRICT COURT
                    12
                                                      CENTRAL DISTRICT OF CALIFORNIA
                    13          MICHAEL KIRBY, LAURA                  Case No. 5:19-cv-00833 JLS(DFMx)
                    14
                                KINGSTON, KEOSHA GATES,
                                MARTHA PARRA, MICHELLE                ASSIGNED FOR ALL PURPOSES
                    15
                                MARIE DICK, JEFFREY MONTES            TO JOSEPHINE L. STATON
                                individually, and on behalf of other
                    16
                                members of the general public         DEFENDANTS’ OPPOSITION TO
                                similarly situated,                   PLAINTIFFS’ MOTION FOR
                    17
                                                                      ORDER (1) INVALIDATING
                                                 Plaintiffs,          PURPORTED SETTLEMENTS; (2)
                    18
                                                                      PROHIBITING DEFENDANTS
                                      v.                              FROM EX PARTE
                    19
                                                                      COMMUNICATIONS WITH
                                KINDRED HEALTHCARE                    PUTATIVE CLASS MEMBERS RE
                    20
                                OPERATING, LLC, a Delaware            CLAIMS; (3) ORDERING
                                limited liability company; KND 52,    DEFENDANTS TO SEND A
                    21
                                L.L.C, a Delaware limited liability   CORRECTIVE NOTICE; AND (4)
                                company; KND 55 L.L.C., a Delaware    REQUIRING DEFENDANTS TO
                    22
                                limited liability company; THC-       IDENTIFY THE CLASS MEMBERS
                                ORANGE COUNTY, L.L.C., a              WHO THEY HAVE CONTACTED
                    23
                                California limited liability company; RE: SETTLEMENT
                                Bayberry Care Center, L.L.C., a
                    24
                                Delaware limited liability company;   Complaint Filed: May 12, 2017
                                Foothill Nursing Company Partnership, First Amended Complaint
                    25
                                a California general partnership, and        Filed: April 5, 2019
                                DOES 1 through 10, inclusive,         (San Bernardino Superior Court)
                    26                         Defendants.
                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                       1.
                  Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 2 of 31 Page ID #:7069



                       1        MAGGY M. ATHANASIOUS, Bar No. 252137
                                mathanasious@littler.com
                       2        JYOTI MITTAL, Bar No. 288084
                                jmittal@littler.com
                       3        LITTLER MENDELSON, P.C.
                                2049 Century Park East, 5th Floor
                       4        Los Angeles, CA 90067.3107
                                Tel No.: 310.553.0308 / Fax No.: 310.553.5583
                       5
                                Attorneys for Defendants
                       6        KINDRED HEALTHCARE
                                OPERATING, LLC, KND DEVELOPMENT 52,
                       7        L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                                KND 52, L.L.C.), KND DEVELOPMENT 55,
                       8        L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                                KND 55, L.L.C.), THC-ORANGE COUNTY, LLC,
                       9        BAYBERRY CARE CENTER, LLC, and
                                FOOTHILL NURSING COMPANY
                    10          PARTNERSHIP
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                     2.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 3 of 31 Page ID #:7070



                      1                                                TABLE OF CONTENTS
                      2

                      3                                                                                                                         Page(s)
                      4        I.     INTRODUCTION ............................................................................................... 7
                      5        II.    FACTUAL AND PROCEDURAL BACKGROUND ........................................ 9
                      6               A.      After the State Court Rejected Plaintiff Kirby’s Efforts to
                                              Invalidate Similar Individual Settlement Agreements, Plaintiffs
                      7                       Substantially Expanded this Litigation to Now Include Five
                                              Separate Corporate Employers and a Parent Corporation. ....................... 9
                      8
                                      B.      The Settlement Agreements and the Communications Accurately
                      9                       Reflect Plaintiffs’ Claims, and the Releases Are Limited to the
                                              Claims That Were Brought or Could Have Been Brought Under
                   10                         the Same Facts in This Action. ............................................................... 10
                   11                 C.      Due to a Clerical Error, Plaintiff Kingston Was Inadvertently
                                              Mailed a Cover Letter and Settlement Agreement. ................................ 12
                   12
                                      D.      Plaintiffs Did Not Meet and Confer Regarding the Substance of
                   13                         this Motion. ............................................................................................. 13
                   14          III.   DEFENDANTS’ COMMUNICATIONS WITH PUTATIVE CLASS
                                      MEMBERS WERE LAWFUL AND THE SETTLEMENT
                   15                 AGREEMENTS ARE ENFORCEABLE ......................................................... 13
                   16                 A.      Plaintiffs Provide No Legal Basis for Invalidating the Settlement
                                              Agreements.............................................................................................. 14
                   17
                                              1.    Plaintiffs Do Not Have Standing To Seek Rescission of Any
                   18                               Settlement Agreement. ................................................................. 16
                   19                         2.    Plaintiffs Fail to Demonstrate that the Settlement
                                                    Agreements Are Improper, Coercive, or Misleading. .................. 17
                   20                         3.    The Release Is Limited and Lawful, and Plaintiff’s Attempts
                                                    to Argue Otherwise Are Unsupported by Law or Facts. .............. 25
                   21
                                      B.      The Inadvertent Mailing to Kingston Was Not an Ethical Breach or
                   22                         Grounds for a Curative Notice. ............................................................... 27
                   23                 C.      Plaintiffs Fail to Demonstrate any Grounds to Limit Defendants’
                                              Communication with the Putative Class Members or Issue a
                   24                         Curative Notice. ...................................................................................... 29
                   25          IV.    CONCLUSION ................................................................................................. 31
                   26

                   27

                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
   LOS AN GELES, CA 90071
        213.443.4300
                                                                                        3.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 4 of 31 Page ID #:7071



                      1                                                  TABLE OF AUTHORITIES
                      2

                      3                                                                                                                               Page(s)
                      4
                               Cases
                      5
                               Camp v. Alexander,
                      6          300 F.R.D. 617 (N.D. Cal. 2014) ............................................................................ 20
                      7
                               Chindarah v. Pick Up Stix, Inc.,
                      8          171 Cal. App. 4th 796 (2009) ...................................................................... 14, 15, 26
                      9        Cty. of Santa Clara v. Astra USA, Inc.,
                   10             No. C 05-03740 WHA, 2010 WL 2724512 (N.D. Cal. July 8, 2010)... 17, 19, 23, 24

                   11          Edwards v. Arthur Andersen,
                                 44 Cal.4th 937 (2008) .............................................................................................. 27
                   12

                   13          Exp. Dev. Canada v. ESE Elecs. Inc.,
                                 No. CV1602967BRORAOX, 2017 WL 3122157 (C.D. Cal. July 10,
                   14            2017) ........................................................................................................................ 28
                   15
                               Gonzalez v. Preferred Freezer Servs. LBF, LLC, No. CV 12-03467-ODW
                   16            FMOX, 2012 WL 4466605 (C.D. Cal. Sept. 27, 2012) ............................... 21, 22, 30
                   17          Guifu Li v. A Perfect Day Franchise, Inc.,
                   18            270 F.R.D. 509 (N.D. Cal. 2010) ............................................................................ 20
                   19          Gulf Insurance Company v. TIG Insurance Company,
                                 86 Cal. App. 4th 422 (2001) .................................................................................... 16
                   20

                   21          Gulf Oil Co. v. Bernard,
                                 452 U.S. 89 (1981)....................................................................................... 13, 14, 29
                   22
                               Jafari v. Federal Deposit Insurance Corp.,
                   23
                                  2015 U.S. Dist. 73988 (S.D. Cal. 2015) .................................................................. 16
                   24
                               Koo v. Rubio’s Restaurants, Inc.,
                   25            109 Cal .App. 4th 719, 736 (2003) .......................................................................... 21
                   26
                               Madrigal v. Tommy Bahama Group,
                   27            2010 WL 4384235 (C.D. Cal. Oct. 18, 2010) ......................................................... 16
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
   LOS AN GELES, CA 90071
        213.443.4300
                                                                                             4.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 5 of 31 Page ID #:7072



                      1                                                  TABLE OF AUTHORITIES
                      2                                                        (continued)
                                                                                                                                                         Page
                      3        Marino v. CACafe, Inc.,
                      4          2017 WL 1540717 (N.D. Cal. April 28, 2017) ....................................................... 19

                      5        Meneses v. U-Haul Int’l, Inc.,
                                 No. C-11-03615 DMR, 2012 WL 669518 (N.D. Cal. Feb. 29, 2012) .................... 14
                      6

                      7        Mevorah v. Wells Fargo Home Mortgage, Inc.,
                                 No. 05-CV-1175-MHP, 2005 WL 4813532 (N.D. Cal. Nov. 17, 2005)................. 19
                      8
                               Michael Kirby, et al. v. KND Development, 52, LLC, et al.,
                      9
                                 Case No. 5:19-cv-00833 JLS ................................................................................... 19
                   10
                               Parris v. Sup. Court,
                   11            109 Cal. App. 4th 285 (2003) ............................................................................ 13, 29
                   12
                               Robinson v. Chefs’ Warehouse, Inc.,
                   13            No. 315CV05421RSKAW, 2019 WL 3220288 (N.D. Cal. July 17,
                                 2019) ............................................................................................................ 14, 27, 28
                   14

                   15          Shine v. Williams-Sonoma, Inc.,
                                  23 Cal. App. 5th 1070 (2018) .................................................................................. 26
                   16
                               Talamantes v. PPG Indust.,
                   17
                                  No. 13-CV-04062-WHO, 2014 WL 4145405 (N.D. Cal. Aug. 21,
                   18             2014) ........................................................................................................................ 30
                   19          Villacres v. ABM Industries, Inc.,
                   20             189 Cal. App. 4th 562 (2010) .................................................................................. 26
                   21          Watkins v. Wachovia Corp.,
                                 172 Cal. App. 4th 1576 (2009) ................................................................................ 14
                   22

                   23          Wright v. Adventures Rolling Cross Country, Inc.,
                                 No. 12-CV-0982-EMC, 2012 WL 2239797 (N.D. Cal. 2012)................................ 19
                   24

                   25
                               Statutes

                   26          B & P Code 17200 .......................................................................................................... 9
                   27          California’s Private Attorneys General Act.................................................................. 25
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
   LOS AN GELES, CA 90071
        213.443.4300
                                                                                             5.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 6 of 31 Page ID #:7073



                      1                                                 TABLE OF AUTHORITIES
                      2                                                       (continued)
                                                                                                                                         Page
                      3        Labor Code Sections 206 and 206.5 ............................................................................. 15
                      4
                               Labor Code Section 2802 ............................................................................................. 27
                      5
                               Other Authorities
                      6
                               Cal. Const., Art. I, Section 2, subd. (a) ......................................................................... 29
                      7

                      8        California Labor Code .................................................................................................. 21

                      9        Industrial Welfare Commission Wage Order ............................................................... 19
                   10          Local Rule 7-3............................................................................................................... 13
                   11
                               Rule 23(b)(3), Manual for Complex Litigation (Fourth) § 21.12 (2011) ..................... 14
                   12
                               United States Constitution First Amendment ................................................... 13, 14, 29
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
   LOS AN GELES, CA 90071
        213.443.4300
                                                                                           6.
                  Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 7 of 31 Page ID #:7074



                       1        I.    INTRODUCTION
                       2              It is well settled that Defendants Kindred Healthcare Operating, LLC (“KHO”),
                       3        KND Development 52, LLC d.b.a. KND 52, LLC (“Baldwin Park”), KND 55, LLC
                       4        (“Rancho”), THC-Orange County, LLC, Bayberry Care Center, LLC, and Foothill
                       5        Nursing Company Partnership have the right to communicate truthfully with putative
                       6        class members, including to offer to settle, prior to certification. Yet, recycling
                       7        arguments that were already rejected by the state court in this case, Plaintiffs Michael
                       8        Kirby, Laura Kingston, Keosha Gates, Martha Parra, Michelle Dick, and Jeffrey
                       9        Montes’ (“Plaintiffs”) dispute the enforceability of individual settlement agreements
                    10          between Defendants and some of the putative class members.
                    11                Plaintiffs’ arguments are without merit. Over a year ago, Plaintiff Michael Kirby
                    12          unsuccessfully challenged settlement agreements reached between Baldwin Park, the
                    13          original sole Defendant in this case, and some putative class members who had worked
                    14          for Baldwin Park, but the state court found that the individual settlement agreements
                    15          and Baldwin Park’s communications were lawful. After dramatically expanding the
                    16          scope of this litigation to include new employers, facilities, and putative class members,
                    17          Plaintiffs now bring the nearly identical motion to challenge additional settlement
                    18          agreements entered into between Defendants and some putative class members.
                    19          Though the agreements at issue are substantially the same agreements already approved
                    20          by the state court, Plaintiffs ignore distinctions between the current communications
                    21          and settlement agreements and the agreements at issue in Plaintiff Kirby’s last failed
                    22          state court motion, as the Rancho agreements offer more money (given the inclusion of
                    23          additional more highly paid individuals in the putative class) and provide even more
                    24          detail regarding Plaintiffs’ claims. Plaintiffs’ arguments are no more compelling the
                    25          second time around.
                    26                Conceding, as they must, that individual settlements are lawful and encouraged
                    27          by California law, Plaintiffs are left to argue only that the settlement agreements are
                    28          misleading because they “omit” “material” information. As the case with their similar
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          7.
                  Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 8 of 31 Page ID #:7075



                       1        motion brought before the state court, Plaintiffs do not support this position. No named
                       2        Plaintiff signed a settlement agreement, so they have no standing to attack an agreement
                       3        as misleading, and they have also failed to point to one putative class member who
                       4        wishes to rescind a settlement agreement. Plaintiffs cite to two putative class members
                       5        who settled in 2018 (which the state court already found were lawful agreements), who
                       6        claim they were confused, but even they do not seek to invalidate the agreement.
                       7        Plaintiffs cite to only two other putative class members who claim they felt pressured
                       8        to sign the current settlement agreements because they came from Kindred, but this
                       9        argument has little weight coming from former employees who received documents by
                    10          mail.
                    11                  None of Plaintiffs’ bluster changes the fact that the individual settlement
                    12          agreements are not misleading. They clearly state the nature of Plaintiffs’ claims, and
                    13          the release is specifically limited to those claims and any claims that could have been
                    14          brought based on the same facts at issue in this matter. The settlement agreements state
                    15          the terms, including the lump-sum settlement amount, and the agreements themselves
                    16          and the accompanying communication repeat the voluntary nature of the settlement and
                    17          the fact that a decision not to sign will not result in any retaliation. They specifically
                    18          state that the putative class member may consult an attorney of his or her choice, and
                    19          they are provided to the recipients with ample time to consider the offer. The settlements
                    20          should be enforced.
                    21                  Plaintiffs’ other arguments are similarly unsupported. Plaintiffs point to no law
                    22          or evidence that suggests that Rancho or any of the other Defendants were coercive or
                    23          otherwise acted unlawfully. In fact, Plaintiffs misleadingly omit facts from their
                    24          motion demonstrating that though Plaintiff Kingston was inadvertently included on a
                    25          mailing list used to send the cover letter and settlement agreement, as soon as
                    26          Defendants learned of this fact, they confirmed: (1) this mailing was the only
                    27          communication she received, (2) she was never contacted by Littler Mendelson or any
                    28          other attorney, and (3) no other represented party had received any communications.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                           8.
                  Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 9 of 31 Page ID #:7076



                       1        (Though Plaintiffs were apprised of these facts in advance of filing their ex parte
                       2        application and again in Defendants’ opposition to the ex parte, they still egregiously
                       3        suggest that counsel for Defendants should be investigated.) Absent evidence of
                       4        improper communications, which Plaintiffs have failed to demonstrate, any limitations
                       5        on Defendants’ communications with unrepresented putative class members would be
                       6        unconstitutional. Plaintiffs have also failed to demonstrate any need for a “curative
                       7        notice.”
                       8              Plaintiffs’ motion has no merit, and the Court should deny it in its entirety.
                       9        II.   FACTUAL AND PROCEDURAL BACKGROUND
                    10                A.     After the State Court Rejected Plaintiff Kirby’s Efforts to Invalidate
                                             Similar Individual Settlement Agreements, Plaintiffs Substantially
                    11                       Expanded this Litigation to Now Include Five Separate Corporate
                                             Employers and a Parent Corporation.
                    12
                                      The original Plaintiff Kirby sued his employer, Baldwin Park, in San Bernardino
                    13
                                Superior Court almost three years ago, on May 12, 2017. (See Declaration of James
                    14
                                Payer (“Payer Decl.”) ¶ 2.) Baldwin Park and Kirby litigated for seventeen months
                    15
                                exclusively regarding the operations at Baldwin Park. (Id.) While discovery was
                    16
                                ongoing, Baldwin Park explored settlement with the individual putative class members.
                    17
                                (Id.) Thirty-eight putative class members agreed to individual settlements, and thirty-
                    18
                                nine did not. (Id.) Though Kirby moved to invalidate the settlement agreements,
                    19
                                claiming that the agreements and Baldwin Park’s communications were misleading, the
                    20
                                trial court disagreed. (Doc. 1-7 at ¶ 71, Ex. OOO.)
                    21
                                      When it became clear that Kirby could not certify a class, Kirby moved for leave
                    22
                                to amend to add four new corporate defendants, as well as three new plaintiffs. (Payer
                    23
                                Decl. ¶ 3.) After the trial court permitted the dramatic expansion of the case, Defendants
                    24
                                removed the case to this Court on May 7, 2019. (Id.; see Doc. 1.) On October 31, 2019,
                    25
                                after moving to expand the case again, Plaintiffs filed the operative Second-Amended
                    26
                                Complaint. (Doc. 23 (“SAC”).)
                    27
                                      Plaintiffs have sued five corporate entities, including Rancho, which own and
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          9.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 10 of 31 Page ID #:7077



                       1        operate hospitals and nursing homes in California, as well as KHO, a parent company.
                       2        Plaintiffs have sued Defendants on behalf of themselves and those similarly situated,
                       3        alleging various wage and hour violations, including (1) unpaid overtime; (2) unpaid
                       4        minimum wage; (3) failure to provide meal periods; (4) failure to provide rest periods;
                       5        (5) improper wage statements and failure to maintain payroll records; (6) waiting time
                       6        penalties; (7) failure to pay for split shifts; (8) failure to pay for reporting time; (9)
                       7        failure to pay for unreimbursed business expenses associated with personal phones and
                       8        pre-employment drug testing; and (10)/(11) unlawful and unfair business practices
                       9        under B & P Code 17200. (See SAC.) Plaintiffs do not allege a PAGA claim. Plaintiffs
                    10          seek to represent a class of all non-exempt, hourly paid employees in California who
                    11          work in non-clinical positions, as well as Certified Nursing Assistants. (Id.)
                    12                 B.     The Settlement Agreements and the Communications Accurately
                                              Reflect Plaintiffs’ Claims, and the Releases Are Limited to the Claims
                    13                        That Were Brought or Could Have Been Brought Under the Same
                                              Facts in This Action.
                    14
                                       After being added to this litigation, Defendants explored settlement with putative
                    15
                                class members who previously were not part of the lawsuit. (Payer Decl. ¶ 4.) To
                    16
                                ensure that employees had a clear contact person for questions about the settlement
                    17
                                offer, Defendants retained Hope Jacobson, an outside Human Resources Consultant, to
                    18
                                answer any questions on the phone or in person. (Id.) Settlement agreements, along
                    19
                                with an accompanying cover letter in both English and Spanish, were mailed to some
                    20
                                current and former non-exempt, non-clinical employees at their last known addresses
                    21
                                to offer putative class members the chance to resolve the matter individually. 1 (Id. ¶ 5.)
                    22
                                       Both the cover letters and the settlement agreements specifically reflect the
                    23
                                claims Plaintiffs asserted in this lawsuit, summarizing the claims in everyday language
                    24
                                in the same order they are listed in the SAC. (See SAC; Payer Decl. ¶ 10, Ex. A at pp.
                    25
                                3, 11.) They also detail the nature of the unreimbursed business expenses claim as
                    26

                    27
                                1
                                  The class lists, including the last known addresses and telephone numbers, was previously produced
                    28          to Plaintiffs. (Payer Decl. ¶ 6.)
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                              10.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 11 of 31 Page ID #:7078



                       1        including the “failure to reimburse employees for the use of their personal cell phones
                       2        and cell phone data to carry out job duties and the expenses related to traveling to
                       3        designated clinics to undergo drug testing or physical exams at or near the time of hire.”
                       4        (Id.)
                       5                In addition, the release in the settlement agreements is specifically limited to
                       6        Plaintiffs’ allegations in this case and the claims that were brought or could have been
                       7        brought under the same facts:
                       8                             5.    By signing this document, I specifically
                                              acknowledge that I am waiving and releasing my right to
                       9                      assert the claims in the Lawsuit against KND
                                              Development, 52, LLC, its parent Kindred Healthcare
                    10                        Operating, LLC, formerly Kindred Healthcare
                                              Operating, Inc., any of Kindred Healthcare Operating,
                    11                        LLC’s subsidiaries including, but not limited to, KND
                                              Development 55, LLC, THC-Orange County, LLC,
                    12                        Bayberry Care Center, LLC, and Foothill Nursing
                                              Company Partnership, or any other parents, subsidiaries,
                    13                        affiliates, divisions, agents, attorneys or employees,
                                              specifically
                    14
                                                     any claims for violations of the California Labor Code
                    15                        and the Industrial Welfare Commission Wage Order 5 for
                                              failure to pay wages (including minimum wages, straight time
                    16                        wages and overtime wages) for all hours worked including
                                              but not limited to any time due to rounding the actual time
                    17                        worked and recorded, any time worked off-the-clock, and any
                                              time not paid at the correct rate of pay;
                    18
                                                    any claims for violations of the California Labor Code
                    19                        for failure to provide compliant meal and rest breaks in
                                              accordance with Labor Code sections 226.7, 512 and/or Wage
                    20                        Order 5;
                    21                               any claims for violations of the California Labor Code
                                              for failure to accurately pay for missed rest breaks and meal
                    22                        period premiums;
                    23                               any claims for violations of the California Labor Code
                                              for failure to pay all wages due at termination;
                    24
                                                     any claims for violations of the California Labor Code
                    25                        for failure to timely pay all wages due during employment;
                    26                               any claims for violations of the California Labor Code
                                              for failure to pay split shift premiums in accordance with
                    27                        Wage Order 5;
                    28                              any claims for violations of the California Labor Code
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          11.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 12 of 31 Page ID #:7079



                       1                     for failure to provide reporting time pay in accordance with
                                             Wage Order 5;
                       2
                                                    any claims for violations of the California Labor Code
                       3                     for failure to maintain and provide accurate wage statements
                                             and payroll records;
                       4
                                                    any claims for violations of the California Labor Code
                       5                     for failure to reimburse employees for work-related expenses
                                             incurred as part of the performance of their job duties; and
                       6
                                                   any claim alleging a pattern and practice of acts of
                       7                     unfair competition and unfair business practice under
                                             California Business & Professions Code section 17200, et
                       8                     seq.
                       9                            By execution of this Agreement, to the extent permitted
                                             by law, I am expressly waiving my rights to individual relief
                    10                       based on claims asserted or that could have been asserted in
                                             the Lawsuit based upon the facts pled and described above in
                    11                       Paragraph 5. I also acknowledge that all such individual
                                             relief (including, without limitation, claims for related
                    12                       penalties, injunctive relief, declaratory relief, interest, and
                                             attorneys’ fees and costs) based upon the facts and allegations
                    13                       pled and described above in Paragraph 5 are forever barred
                                             by this Agreement regardless of the forum in which they may
                    14                       be brought. I acknowledge that there is a good faith dispute
                                             as to whether wages are due. I further acknowledge that upon
                    15                       receipt of the settlement payment described in Paragraph 1
                                             above, I will have been paid all wages, compensation,
                    16                       premiums, interest and penalties owed under the claims being
                                             released by me in this Agreement.
                    17
                                (Payer Decl. ¶ 10, Ex. A at pp. 2-3. (emphasis in original).)
                    18
                                      No named Plaintiff signed a settlement agreement. (Id. ¶ _.)
                    19
                                      C.     Due to a Clerical Error, Plaintiff Kingston Was Inadvertently Mailed
                    20                       a Cover Letter and Settlement Agreement.
                    21                As further detailed in the declaration of James Payer, due to a clerical error,
                    22          Plaintiff Kingston was inadvertently mailed a cover letter and settlement agreement.
                    23          (Payer Decl. ¶¶ 8-10, Ex. A.) At no point was Plaintiff Kingston or any other named
                    24          Plaintiff contacted by Littler Mendelson or any other lawyer. (Id. ¶¶ 9.) As soon as
                    25          Plaintiffs brought the inadvertent mailing to Kingston to Defendants’ attention,
                    26          Defendants promptly apprised Plaintiffs’ counsel that Plaintiff Kingston received the
                    27          documents as a result of a clerical error, no other communications had occurred with
                    28          her and no other named Plaintiff received the documents. (Payer Decl. ¶ 10, Ex. A.)
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                         12.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 13 of 31 Page ID #:7080



                       1        Ms. Jacobson had no contact with Ms. Kingston.
                       2               D.    Plaintiffs Did Not Meet and Confer Regarding the Substance of this
                                             Motion.
                       3
                                       Plaintiffs filed this motion without making any attempt to meet and confer as
                       4
                                required by Local Rule 7-3. While Plaintiffs provided notice of their intent to appear
                       5
                                ex parte to invalidate the settlement agreements on January 27, 2020, they made no
                       6
                                attempt to discuss the merits of their motion at that time, merely stating their position
                       7
                                and asking Defendants whether they would stipulate to the requested ex parte relief.
                       8
                                (Payer Decl. ¶¶ 8, 10, Ex. A at pp. 1-2.) After the Court denied their ex parte application
                       9
                                and instructed Plaintiffs to file a noticed motion, Plaintiffs still made no attempt to
                    10
                                discuss the substance of this motion. (Id. ¶ 13.) This is a particularly glaring omission
                    11
                                given the fact that Defendants provided an explanation for the inadvertent
                    12
                                communication with named Plaintiff Kingston before Plaintiffs’ even filed the ex parte
                    13
                                application, which Plaintiffs completely omit from their motion. (Id. at ¶¶ 10, 12-13,
                    14
                                Ex. A at p. 1.) Plaintiffs’ failure to make any attempt to resolve this motion is also
                    15
                                glaring given the state court’s rejection of substantially similar arguments.
                    16
                                III.   DEFENDANTS’ COMMUNICATIONS WITH PUTATIVE CLASS
                    17                 MEMBERS WERE LAWFUL AND THE SETTLEMENT AGREEMENTS
                                       ARE ENFORCEABLE
                    18
                                       California and federal courts alike hold that parties are generally “free to
                    19
                                communicate with potential class members before class certification.” Parris v. Sup.
                    20
                                Court, 109 Cal. App. 4th 285, 300 (2003); see also Gulf Oil Co. v. Bernard, 452 U.S.
                    21
                                89, 101–02 (1981). In Gulf Oil Co., 452 U.S. 89, the Supreme Court held it would
                    22          violate the First Amendment to require parties or their counsel to obtain prior judicial
                    23          approval before communicating to putative class members, except to prevent serious
                    24          misconduct. Even in such a situation, “an order limiting communications between
                    25          parties and potential class members should be based on a clear record and specific
                    26          findings that reflect a weighing of the need for a limitation and the potential interference
                    27          with the rights of the parties.” Id. at 101. (emphasis added). Furthermore, the findings
                    28          “should result in a carefully drawn order that limits speech as little as possible,
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                           13.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 14 of 31 Page ID #:7081



                       1        consistent with the rights of the parties under the circumstances.” Id.
                       2               Plaintiffs have wholly failed to meet the high standard required to invalidate the
                       3        Settlement Agreements and releases or to intrude into Defendants’ rights under the First
                       4        Amendment.
                                    A.    Plaintiffs Provide No Legal Basis for Invalidating the Settlement
                       5                  Agreements.
                       6               There is no dispute that California employers are permitted to enter into
                       7        settlements with individual putative class members while a putative wage and hour class
                       8        action is pending. Chindarah v. Pick Up Stix, Inc., 171 Cal. App. 4th 796, 803 (2009) 2;
                       9        Watkins v. Wachovia Corp., 172 Cal. App. 4th 1576, 1588-93 (2009); Robinson v.
                    10          Chefs' Warehouse, Inc., No. 315CV05421RSKAW, 2019 WL 3220288, at *4 (N.D.
                    11          Cal. July 17, 2019) (“Here, Defendant has been contacting putative class members in
                    12          attempts to settle their individual claims and reduce the size of the potential class. While
                    13          Plaintiffs would surely prefer that this not occur, the conduct is legal.”) (emphasis
                    14          added). Applying Gulf Oil, district courts in the Ninth Circuit have held a defendant can
                    15          initiate contact with putative class members to offer them settlements, so long as it is
                    16          not an “improper, coercive or misleading communication.” M.L. Stern Overtime Litig.,
                    17          250 F.R.D. 492, 499 (S.D. Cal. 2008); see also Manual for Complex Litigation (Fourth)
                    18          § 21.12 (2011) (“Defendants and their counsel generally may communicate with
                    19          potential class members in the ordinary course of business, including discussing
                    20          settlement before certification, but may not give false, misleading, or intimidating
                    21          information, conceal material information, or attempt to influence the decision about
                    22          whether to request exclusion from a class certified under Rule 23(b)(3)”) (emphasis
                    23          added).
                    24                 In Chindarah, 171 Cal. App. 4th 796, the appellate court affirmed the trial court’s
                    25          order that enforced settlement and release agreements signed by more than 200 putative
                    26

                    27          2
                                  Federal courts apply state law in interpreting settlements and releases. See Meneses v. U-Haul Int'l,
                                Inc., No. C-11-03615 DMR, 2012 WL 669518, at *5 (N.D. Cal. Feb. 29, 2012).
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                                14.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 15 of 31 Page ID #:7082



                       1        class members. Id. at 803-04. In that case, two former employees filed a putative class
                       2        action against their former employer alleging that managers, assistant managers and
                       3        lead cooks were misclassified as exempt employees. The defendant Pick Up Stix
                       4        individually settled claims with as many individual putative class members as possible.
                       5        More than 200 former and current employees accepted the offer and signed a settlement
                       6        agreement. The settlement agreement required that the signing employee acknowledge
                       7        that he or she had spent more than 50% of his or her time performing managerial duties,
                       8        released Pick Up Stix from all claims for unpaid overtime and any other California
                       9        Labor Code violations during the putative class period, and agreed “not to participate
                    10          in any class action that may include . . . any of the released Claims.”
                    11                 The California Court of Appeal rejected the plaintiffs’ argument that the
                    12          settlement releases were void under Labor Code sections 206 and 206.5. Id. at 802-03.
                    13          The court concluded that while an employee cannot waive his or her right to overtime
                    14          or other wages due, wages are not “due” if there is a good faith dispute as to whether
                    15          they are owed. “[T]here is no statute providing that an employee cannot release his
                    16          claim to past overtime wages as part of a settlement of a bona fide dispute over those
                    17          wages.” Id. at 803. Because there was a bona fide dispute over whether the wages at
                    18          issue were “due,” the court held the releases were enforceable and granted Pick Up
                    19          Stix's motion to enforce the agreements.
                    20                 Plaintiffs contend that Chindarah does not apply because Defendants’
                    21          communications were improper. But there was nothing coercive about the substance of
                    22          the settlement agreements or the way they were presented. As the declarants confirmed,
                    23          they were mailed, and each was given multiple weeks to review the agreement, and sign
                    24          it if he or she desired. Both the cover letter and the settlement agreement detailed the
                    25          claims asserted by Plaintiffs in a fair and accurate manner.3 (Payer Decl. ¶ 10, Ex. A at
                    26

                    27          3
                                  In fact, Plaintiffs’ counsel has a website that advertises this lawsuit, and it describes the claims in
                                less detail than the Cover Letters and Settlement Agreements do. (See Payer Decl. ¶ 7, Ex. B.)
                    28          Notably, it does not include Littler’s contact information. (Id.)
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                                 15.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 16 of 31 Page ID #:7083



                       1        pp. 3, 11.) In addition to explaining the nature of Plaintiffs’ claims, the settlement
                       2        agreement also explained sources for additional information, and specifically stated that
                       3        the employee could consult with counsel. (Id. at pp. 3, 5.) In addition, both documents
                       4        repeated that entering into the settlement agreement was voluntary, and Defendants
                       5        made it clear that signing or not signing the agreements would have no bearing on the
                       6        employee’s employment rights. (Id. at pp. 3, 5, 11-12.)
                       7              Despite these safeguards, Plaintiffs now claim that the agreements are invalid.
                       8        These arguments lack factual and legal support.
                       9                   1.     Plaintiffs Do Not Have Standing To Seek Rescission of Any
                                                  Settlement Agreement.
                    10                As a preliminary matter, no Plaintiff is a party to any of the settlement agreements
                    11          they seek to invalidate, and they do not have standing to seek rescission of agreements
                    12          on behalf of the proposed class members. See Madrigal v. Tommy Bahama Group,
                    13          2010 WL 4384235 (C.D. Cal. Oct. 18, 2010). The long-standing general rule of law is
                    14          that only parties to a contract may sue to enforce or invalidate that contract. See e.g.
                    15          Gulf Insurance Company v. TIG Insurance Company, 86 Cal. App. 4th 422, 429-30
                    16          (2001); Jafari v. Federal Deposit Insurance Corp., 2015 U.S. Dist. 73988 (S.D. Cal.
                    17          2015) (“Only a party to a contract or an intended third-part beneficiary may sue to
                    18          enforce the terms of a contract or obtain an appropriate remedy for breach.”). Third
                    19          parties who are not the intended beneficiaries of a contract also have no standing to sue
                    20          on that contract. Gulf Insurance Company, 86 Cal.App.4th at 430.
                    21                In Madrigal, plaintiffs filed a putative class action against their employer for
                    22          unpaid wages. Plaintiffs asserted that the defendant violated the Labor Code when it
                    23          obtained releases from other class members, and on that basis sought to invalidate the
                    24          releases. The court held that since the named plaintiffs had not alleged that they
                    25          personally and/or in individually signed any waiver or release of claims for unpaid
                    26          earned wages, they lacked standing to challenge the releases on behalf of absent third
                    27          party class members. Madrigal, 2010 WL 4384235 at *3-4.
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                         16.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 17 of 31 Page ID #:7084



                       1              Plaintiffs have also failed to identify even a single individual who wishes to
                       2        rescind the agreement he or she signed. Plaintiffs do not have standing to challenge the
                       3        settlement agreements.
                       4                     2.    Plaintiffs Fail to Demonstrate that the Settlement Agreements
                                                   Are Improper, Coercive, or Misleading.
                       5
                                      Plaintiffs do not argue that the settlement agreements contain misinformation or
                       6
                                affirmatively misrepresent Plaintiffs’ claims or the nature of the law suit. Instead,
                       7
                                Plaintiffs contend that that the communications are misleading because they “omit
                       8
                                critical information” about Plaintiffs’ claims. Specifically, Plaintiffs argue the
                       9
                                settlement agreements should be invalidated because they fail (1) to attach a copy of the
                    10
                                complaint; (2) to describe the nature of each of the claims at issue; (3) to provide the
                    11
                                status of the pending class action; (4) identify the value of each class member’s claim
                    12
                                or explain how it was calculated; and (5) describe the basis for offering a $350
                    13
                                settlement amount to all class members. This “standard” is unsupported by law, and
                    14
                                Plaintiffs’ argument that the settlement agreements are misleading is affirmatively
                    15
                                contradicted by the facts.
                    16
                                                   a.        The Settlement Agreements Clearly Identify the Pending
                    17                                       Class Action and State the Nature of the Claims.
                    18                First, there is no requirement that the Complaint must be attached to the
                    19          Settlement Agreement. See Cty. of Santa Clara v. Astra USA, Inc., No. C 05-03740
                    20          WHA, 2010 WL 2724512, at *4 (N.D. Cal. July 8, 2010). Instead, the Settlement
                    21          Agreement must make clear the nature of Plaintiffs’ claims, so that the putative class
                    22          member can make a decision about whether or not to sign the release. See id. There is
                    23          no dispute that this one does.
                    24                The Settlement Agreement specifically states that a former employee has brought
                    25          a lawsuit and describes each asserted claim in plain language:
                    26                       KND Development 55, LLC’s former employee Laura
                                             Kingston is a plaintiff in a lawsuit that has been filed against
                    27                       Kindred entitled Michael Kirby, et al. v. KND Development,
                                             52, LLC, et al., Case No. 5:19-cv-00833 JLS (DFMx) (the
                    28                       “Lawsuit”). A copy of the operative Complaint can be
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          17.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 18 of 31 Page ID #:7085



                       1                     obtained from the Ronald Reagan Federal Building and
                                             United States Courthouse located at 411 WE. Fourth St.,
                       2                     Santa Ana, CA 92701.
                       3                     The Lawsuit alleges that Kindred committed violations of the
                                             California Labor Code, including unpaid overtime and wages,
                       4                     failure to provide compliant meal breaks and/or rest periods,
                                             failure to pay premiums for split shifts, meal breaks and/or
                       5                     rest periods, non-compliant wage statements, failure to
                                             provide reporting time pay, failure to pay all wages due at
                       6                     termination, and failure to reimburse employees for the use of
                                             their personal cell phones and cell phone data to carry out job
                       7                     duties and the expenses related to traveling to designated
                                             clinics to undergo drug testing or physical exams at or near
                       8                     the time of hire. The Plaintiff seeks to represent all persons
                                             who worked for Kindred as non-exempt, hourly-paid
                       9                     employees in California (excluding clinicians and piece-rate
                                             paid employees) or as Certified Nursing Assistants (“CNA”)
                    10                       since May 12, 2013. As a non-exempt California employee
                                             or CNA who works or has worked in a non-clinical position
                    11                       for Kindred during this period, I fall within the definition of
                                             this proposed class. I understand that the court has not ruled
                    12                       on the issue of whether this case can proceed on a class action
                                             basis and that no class has been certified in the Lawsuit to
                    13                       date.
                    14          (Payer Decl. ¶ 10, Ex. A at p. 3.) The nature of the claims is reiterated in the cover letter.
                    15          (Id.) The settlement agreement also provides the full title of the lawsuit, the case
                    16          number, and where the employee may get a copy of the complaint. (Id.) The settlement
                    17          agreement clearly states that the employee falls within the definition of the class; this
                    18          too is echoed in the cover letter. ((Id. (“The Plaintiff seeks to represent all persons who
                    19          worked for Kindred as non-exempt, hourly-paid employees in California (excluding
                    20          clinicians and piece-rate paid employees) or as Certified Nursing Assistants (“CNA”)
                    21          since May 12, 2013. As a non-exempt California employee or CNA who works or has
                    22          worked in a non-clinical position for Kindred during this period, I fall within the
                    23          definition of this proposed class. I understand that the court has not ruled on the issue
                    24          of whether this case can proceed on a class action basis and that no class has been
                    25          certified in the Lawsuit to date.”); see also id. at p. 11 (“In the Lawsuit, the Plaintiffs
                    26          are seeking to represent groups of individuals who worked for Kindred as non-exempt,
                    27          hourly-paid employees in California (excluding clinicians and piece-rate paid
                    28          employees) or as Certified Nursing Assistants (“CNA”) since May 12, 2013. You may
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                            18.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 19 of 31 Page ID #:7086



                       1        fall within one of these groups. In the Lawsuit, Plaintiffs allege violations of the
                       2        California Labor Code and the Industrial Welfare Commission Wage Order, including
                       3        for unpaid overtime and wages, failure to provide compliant meal breaks and/or rest
                       4        periods, failure to pay premiums for split shifts, meal breaks, and/or rest periods, non-
                       5        compliant wage statements, failure to provide reporting time pay, failure to pay all
                       6        wages due at termination, and failure to reimburse employees for the use of their
                       7        personal cell phones and cell phone data to carry out job duties, the expenses related to
                       8        traveling to designated clinics to undergo drug testing at or near the time of hire, or
                       9        other work-related expenses. A copy of the operative Complaint for the Lawsuit, which
                    10          is entitled Michael Kirby, et al. v. KND Development, 52, LLC, et al., Case No. 5:19-
                    11          cv-00833 JLS (DFMx), can be obtained from the Ronald Reagan Federal Building and
                    12          United States Courthouse located at 411 WE. Fourth St., Santa Ana, CA 92701.”).)
                    13                Plaintiffs do not and cannot contend that this description of the claims and
                    14          putative class is inaccurate or misleading, and none of their cases support such an
                    15          argument. Plaintiffs’ cited cases include factual scenarios where the defendants either
                    16          did not mention a pending action at all or mentioned it without a complete description
                    17          of the claims. See Astra USA, Inc., 2010 WL 2724512, at *4 (invalidating an accord
                    18          and satisfaction which precluded participation in a class action where the letter
                    19          accompanying the check only included the name of the case and an explanation that it
                    20          was a putative class action); Marino v. CACafe, Inc., 2017 WL 1540717, at *2 (N.D.
                    21          Cal. April 28, 2017) (invalidating releases when putative class members were not
                    22          informed of the pending action, the nature of the claims that had been advanced on their
                    23          behalf, or any other information that might have allowed them to make an informed
                    24          decision about the proposed waivers of their rights); Wright v. Adventures Rolling Cross
                    25          Country, Inc., No. 12-CV-0982-EMC, 2012 WL 2239797, at *5 (N.D. Cal. 2012)
                    26          (communication presented skewed view of litigation for purpose of discouraging
                    27          participation); Mevorah v. Wells Fargo Home Mortgage, Inc., No. 05-CV-1175-MHP,
                    28          2005 WL 4813532, at *4 (N.D. Cal. Nov. 17, 2005) (communication by defense counsel
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                         19.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 20 of 31 Page ID #:7087



                       1        directly gave incorrect impression that compensation structure would change if lawsuit
                       2        was successful).
                       3               Here, to the contrary, the pending action was clearly stated by title, case number,
                       4        and court, and both the Settlement Agreement and the cover letter provided a
                       5        straightforward summary of the specific claims asserted. In addition, the Settlement
                       6        Agreement identifies the complaint and explained where to find more information.
                       7        Plaintiffs do not explain what more should be required. 4
                       8               Other cases cited by Plaintiffs are inapposite because the releases were secured
                       9        during required in-person meetings or other coercive circumstances. See Camp v.
                    10          Alexander, 300 F.R.D. 617, 624 (N.D. Cal. 2014) (invalidating opt-out declarations
                    11          where employer engaged in ex parte communications with employees essentially
                    12          threatening that they would lose their jobs if the lawsuit were successful); Guifu Li v. A
                    13          Perfect Day Franchise, Inc., 270 F.R.D. 509, 512 (N.D. Cal. 2010) (invalidating opt-
                    14          outs where “Defendants admit that they presented opt-out forms to [to putative class
                    15          members] during required, one-on-one meetings with managers during work hours and
                    16          at the workplace”).
                    17                 Here, there were no coercive circumstances.                 Not only did the Settlement
                    18          Agreements clearly state the nature of the pending claims, the vast majority were sent
                    19          by mail, where the putative class members could review them in the privacy of their
                    20          own homes before deciding whether to sign or not. In some instances, employees were
                    21          offered the agreements during entirely voluntary one-on-one meetings with a third party
                    22          HR consultant. Like the mailed agreements, the employees were not pressured to sign
                    23          and could take them home to review. In most cases, putative class members were given
                    24          at least 30 days to review, and the Agreements specifically provided that they could be
                    25          reviewed by counsel of their choice. Plaintiffs’ argument that the communications were
                    26

                    27          4
                                  Plaintiffs’ suggestion that the use of the terms “wage statement,” “split shift” or “reporting
                                time” are misleading is not persuasive, particularly since Plaintiffs’ advertisement uses the same
                    28          terms. (Payer Decl. ¶ 7, Ex. B.)
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                                20.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 21 of 31 Page ID #:7088



                       1        coercive merely because they were from an employer is not supported by the law,
                       2        particularly where, as here, the Agreements specifically stated that no putative class
                       3        member would be retaliated against for deciding not to sign. In addition, Plaintiffs make
                       4        no effort to explain how communications from a former employer would be coercive.
                       5               Plaintiffs also suggest that Defendants erred by not providing Plaintiffs’
                       6        counsel’s contact information, but this too is incorrect. Because a class is not yet
                       7        certified, the putative class members are not represented by Plaintiffs’ counsel. See,
                       8        e.g., Koo v. Rubio’s Restaurants, Inc., 109 Cal .App. 4th 719, 736 (2003) (holding that
                       9        fact that action allegedly filed for the benefit of a proposed class “does not mean,
                    10          however, that potential class members are deemed parties represented by class counsel,
                    11          within the meaning of rule 2-100, before class certification”). In fact, Defendants made
                    12          sure that the putative class members knew they were free to consult with any counsel:
                    13          “I am entering into this Agreement freely and voluntarily after having been advised of
                    14          my right to consult with an attorney of my choice.” 5 (Payer Decl. ¶ 10, Ex. A.)
                    15          (emphasis added).)
                    16                 Defendants were similarly under no requirement to provide advance notice of the
                    17          Settlement Agreements to Plaintiffs’ counsel. The only case Plaintiffs cite to support
                    18          this proposition, Gonzalez v. Preferred Freezer Servs. LBF, LLC, No. CV 12-03467-
                    19          ODW FMOX, 2012 WL 4466605, at *1 (C.D. Cal. Sept. 27, 2012), involved an
                    20          egregiously bare “Release Agreement” that defendant provided to its employees after a
                    21          collective action had been filed against it. The Release explained that in exchange for
                    22          a settlement payment “in full satisfaction of all claims that Employee has, had or could
                    23          have had arising out of the lawsuit or in any way related thereto,” the employee waived
                    24          any and all claims arising out of a “former employee[’s]” wage-and-hour lawsuit or in
                    25          any way related to the lawsuit.” Id. But the Release Agreement did not name the
                    26

                    27          5
                                  In addition, Plaintiff’s counsel testified that “many” putative class members contacted her with
                                questions about the settlement agreements. (Grant Decl. ¶ 3.) This is additional evidence that the
                    28          settlement agreement sufficiently informed the putative class of the nature of the dispute.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                              21.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 22 of 31 Page ID #:7089



                       1        lawsuit or the former employee, when this lawsuit was filed, or even explain the period
                       2        of time covered by the release. (Id.) This case does not stand for the proposition that a
                       3        defendant must provide advance notice of communications to a plaintiff, and it is
                       4        inapposite here.
                       5
                                                    b.     The Settlement Agreements Explain the Procedural
                       6                                   Posture of the Case, Including the Fact that No Class Has
                                                           Been Certified.
                       7
                                      The Settlement Agreement also explains the procedural posture of the case,
                       8
                                which is reiterated in the cover letter. (Payer Decl. ¶ 10, Ex. A at p. 3 (“I understand
                       9
                                that the court has not ruled on the issue of whether this case can proceed on a class
                    10
                                action basis and that no class has been certified in the Lawsuit to date.”); see also id. at
                    11
                                p. 11 (stating that the lawsuit is pending, and the “lawsuit has not been ‘certified’ as a
                    12
                                class action”).)
                    13
                                      In the face of this clear and accurate statement regarding the procedural posture
                    14
                                of the case, Plaintiffs’ suggestion that the failure to indicate that the class certification
                    15
                                hearing would be in April 2020 was misleading is unsupported. The Settlement
                    16
                                Agreements were distributed in December 2019, and there were and have been no
                    17
                                rulings on the case that affect the value of the claims since then.
                    18
                                                    c.     The Settlement Agreements Clearly State the Settlement
                    19                                     Offer and the Fact that Putative Class Members Might
                                                           Recover More or Less if They Stay in the Litigation.
                    20
                                      Both documents also clearly state that the settlement amount is $350. Though
                    21
                                Defendants contend Plaintiffs’ claims are without merit and no putative class member
                    22
                                has been harmed, the letter and settlement agreement transparently state that Defendants
                    23
                                do not know whether the case will settle or be resolved in Plaintiffs’ favor, and $350
                    24
                                could be more or less than what the putative class members could recover. (Id. ¶ 10,
                    25
                                Ex. A at p. 11 (“We cannot tell you whether the amount of this settlement offer will turn
                    26
                                out to be more or less than what you might receive if you wait for the case to be
                    27
                                resolved.”); see also id. at p. 4 (“I understand that, at some point in the future, Kindred
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                           22.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 23 of 31 Page ID #:7090



                       1        and the Plaintiff may or may not enter into a class-wide settlement of the Lawsuit and
                       2        that the Court may or may not give approval to that class-wide settlement. Any such
                       3        class-wide settlement could result in a settlement formula that provides more money to
                       4        me or it could result in a settlement formula that provides less money to me. By
                       5        agreeing to this Settlement and Release I would be foregoing the right to participate as
                       6        a class member in the Lawsuit, including participating in any class-wide Settlement.”).
                       7              There is no requirement that Defendants explain how they arrived at the $350
                       8        settlement amount, and Plaintiffs do not cite a case that suggests otherwise. For
                       9        instance, in Astra USA, Inc., 2010 WL 2724512, the company sent checks to its
                    10          customers accompanied by a letter that explained the money was a refund for
                    11          overcharged drugs and acceptance of the refund constituted an accord and satisfaction
                    12          for any future claims. Id. at *1. The court found the letter was inadequate to sufficiently
                    13          inform the putative class because it omitted a summary of the plaintiffs’ complaint, it
                    14          did not provide an explanation of the plaintiffs’ claims, and it misled about the current
                    15          status of the case, including that the court of appeals had already vetted and approved
                    16          the theory of the case. Id. at *4. The court also found that the letter affirmatively misled
                    17          the customers about the calculation of the refunds, failing to explain the defendant used
                    18          a calculation method that resulted in much lower refunds than another calculation
                    19          method. Id. This misrepresentation, coupled with others, misled the plaintiffs regarding
                    20          the potential strength and extent of the plaintiffs’ claims. Id. at *5.
                    21                Thus, Astra USA does not require that a defendant explain the calculations or
                    22          business decisions underlying its settlement offer; rather, it requires that a putative class
                    23          member be given straightforward information to make a choice about whether to accept
                    24          the settlement agreement. This is what Defendants did. Unlike in Astra USA, where
                    25          the settlement amounts to each putative class member were tied to overcharges, the
                    26          stated method of calculation of which was misleading, here, Defendants offered a lump
                    27          sum to each putative class member to settle what Defendants contend are meritless
                    28          claims. There were no misrepresentations here. Defendants have not omitted any
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                           23.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 24 of 31 Page ID #:7091



                       1        rulings that might suggest that Plaintiffs’ claims have merit because there are none.
                       2        Defendants explained the nature of Plaintiffs’ claims, the status of the case, the lump
                       3        sum offer of $350, and the fact that continued litigation could result in a higher or lower
                       4        amount. This is sufficient.
                       5                            d.    Plaintiffs Provide No Credible Evidence that Any Putative
                                                          Class Member Was Misled.
                       6
                                      Plaintiffs cite no case that supports an argument that the settlement agreements
                       7
                                in this case are misleading, and they produce no competent evidence that anyone was
                       8
                                misled either. Plaintiffs rely heavily on a declaration from their counsel, which states
                       9
                                that “several putative class members” have stated that they felt pressured or confused
                    10
                                by the offered settlement agreements, including whether they “could (and should)”
                    11
                                contact Plaintiffs’ counsel. (See Grant Decl. ¶ 3.) This statement is contradicted by the
                    12
                                earlier sentence that several putative class members did contact Plaintiffs’ counsel with
                    13
                                questions, but even more egregiously, it is inadmissible hearsay. (See id.)
                    14
                                      Plaintiffs submit testimony from four employees they claim were confused or felt
                    15
                                pressured by the settlement agreements.         Plaintiff submitted Francisco Gomez’s
                    16
                                declaration in support of its 2018 Motion, and the trial court found the settlement
                    17
                                agreement and those communications to be lawful. Jaidy Sanchez’ declaration is
                    18
                                likewise dated September 2018, but it was not filed in support of that Motion. Both
                    19
                                Gomez and Sanchez state that they felt “pressured” to sign the settlement agreement
                    20
                                because it came from their “employer,” even though both admit they had not worked
                    21
                                for Baldwin Park for years.
                    22
                                      Similarly, the declarations of Barbara Lopez and Celena Ramirez state that they
                    23
                                felt pressure to sign because the offers were from their former employer, but they do
                    24
                                not explain why a letter in the mail was coercive, especially since they no longer worked
                    25
                                for Defendants.
                    26
                                      Regardless, the fact that these declarants were confused or felt “pressure” is not
                    27
                                evidence that the settlement agreements are misleading or false. The cover letters
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          24.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 25 of 31 Page ID #:7092



                       1        clearly stated that they are from Defendants, and they dispute the claims, but also
                       2        recognize the high cost of litigation, so they are offering to settle any individual claims.
                       3        The settlement agreements also made clear that the future of the lawsuit is uncertain,
                       4        and an individual who stays in the lawsuit could result in more or less than the
                       5        settlement amount. The cover letters specifically provided the telephone number of Ms.
                       6        Jacobson if anyone had any questions, and the settlement agreements specifically
                       7        advised the putative class members of their right to consult any counsel. Most
                       8        importantly, both documents reiterated that participation in the settlement was
                       9        voluntary, and neither participation nor the failure to participate would result in
                    10          retaliation.
                    11                 Significantly, despite these declarants claims of confusion, none of them request
                    12          rescission of the settlement agreement. None offer to return the money. Thus, even
                    13          these declarations do not support Plaintiffs’ request to invalidate the settlement
                    14          agreements.
                    15                         3.     The Release Is Limited and Lawful, and Plaintiff’s Attempts to
                                                      Argue Otherwise Are Unsupported by Law or Facts.
                    16
                                       Plaintiffs also claim that the release is overbroad and misleading. This argument
                    17
                                is unavailing. Here, the release is not broad; it is specifically limited to “claims asserted
                    18
                                or that could have been asserted in the Lawsuit based upon the facts pled.” (Payer Decl.
                    19
                                ¶ 10, Ex. A at p. 5; see also id. (“This Agreement does not constitute a waiver or release
                    20
                                of any individual claim I have or may have against Kindred other than those claims
                    21
                                asserted in the pending Lawsuit and enumerated above under Paragraph 5.”) This
                    22
                                complies with California law, and Plaintiffs’ arguments to the contrary are not
                    23
                                supported.6
                    24

                    25
                                6
                                  Defendants note that Plaintiffs do not assert a claim for civil penalties under California’s Private
                    26          Attorneys General Act (“PAGA”), and relatedly they do not allege that they have provided notice to
                                the LWDA, a necessary preliminary requirement to bringing a representative claim under
                    27          PAGA. Thus, the release does not cover a pending representative PAGA claim, which would require
                                court approval.
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                               25.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 26 of 31 Page ID #:7093



                       1              The law is clear that individuals may release their claims to alleged past
                       2        violations of the Labor Code in consideration for compensation for doing so. Villacres
                       3        v. ABM Industries, Inc., 189 Cal. App. 4th 562, 591 (2010). Moreover, a release of
                       4        wage claims that encompasses claims that could have been raised in the previous action
                       5        is lawful. See id. at 584-85 (citing cases in which subsequent actions for additional
                       6        wages were barred under doctrine of res judicata). A release can bar subsequent claims
                       7        “based on the allegations underlying the claims in the settled class action. This is true
                       8        even though the precluded claim was not presented, and could not have been presented,
                       9        in the class action itself.” Shine v. Williams-Sonoma, Inc., 23 Cal. App. 5th 1070, 1078
                    10          (2018).
                    11                In accordance with California law, the release was specifically limited to claims
                    12          that were alleged or could have been alleged. Plaintiffs’ arguments to the contrary fail.
                    13                             a.     Disputed Claims for Wages May Be Released.
                    14                Plaintiffs do not dispute that California law permits employers to settle Labor
                    15          Code claims where there is a bona fide dispute as to any monies owed, including wages.
                    16          Chindarah, 171 Cal. App. 4th at 803. There is no public policy precluding settlements
                    17          of alleged violations of wage and hour laws where a good faith dispute exists as to the
                    18          claims on past wages and the employer is not exonerated from any future violations.
                    19          Id.
                    20                Here, the settlement agreements specifically state that Defendants dispute that
                    21          they are liable for any unpaid wages. (Payer Decl. ¶ 10, Ex. A at p. 2 (“This Agreement
                    22          is not an admission of liability by Kindred and should not be construed as such.”); see
                    23          also id. at Ex. A at p. 11 (“Kindred disputes the claims and does not believe that it
                    24          violated any laws.”)). The Settlement Agreement also does not purport to release any
                    25          claims to future violations. (See id. at pp. 2-3.) Thus, under Chindarah, the settlement
                    26          agreements are valid and enforceable.
                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                         26.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 27 of 31 Page ID #:7094



                       1                           b.     Disputed Claims for Unreimbursed Business Expenses
                                                          May Be Released.
                       2
                                      For the same reason, Plaintiffs’ argument that an employee may not release a
                       3
                                claim for unpaid business expenses is incorrect. Plaintiffs’ citation to Edwards v. Arthur
                       4
                                Andersen, 44 Cal.4th 937 (2008) is unhelpful because that case stands for the
                       5
                                proposition that a provision in a non-compete agreement that required the employee to
                       6
                                waive a potential claim for unreimbursed business expenses was enforceable. Id. at
                       7
                                952-53. It does not stand for the proposition that individuals may not settle claims they
                       8
                                may have against an employer for consideration. Here, putative class members did not
                       9
                                waive the right to bring a claim for unreimbursed business expenses; they settled any
                    10
                                Labor Code section 2802 claim as well as the other claims alleged in Plaintiffs’
                    11
                                Complaint in dispute in exchange for $350.
                    12
                                      B.     The Inadvertent Mailing to Kingston Was Not an Ethical Breach or
                    13                       Grounds for a Curative Notice.
                    14                As Defendants made clear to Plaintiffs before they filed their ex parte application
                    15          in January, again in their opposition to the ex parte, and as described in more detail in
                    16          the Payer Declaration, due to a clerical error, Kingston was sent a Cover Letter and
                    17          Settlement Agreement, despite the fact that Defendants’ counsel took pains to ensure
                    18          that no represented party was included on the mailing list. (Payer Decl. ¶¶ 7-10, Ex. A.)
                    19          This was not a breach of Defendants’ counsel’s ethical obligations, and as a district
                    20          court recently confirmed, it is also certainly not grounds to order no contact with the
                    21          putative class.
                    22                In Robinson v. Chefs' Warehouse, Inc., No. 315CV05421RSKAW, 2019 WL
                    23          3220288 (N.D. Cal. July 17, 2019), the defendant engaged a contract attorney to help
                    24          offer to individually settle with the putative class members. The defendant took steps
                    25          to ensure that represented parties were not contracted, but the contract attorney
                    26          inadvertently called a named plaintiff and discussed settlement with her. Id. at *4.
                    27          Though the initial call was made in error, during the conversation, the named plaintiff
                    28          claimed she was not represented by counsel. Id. The court found that this inadvertent
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          27.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 28 of 31 Page ID #:7095



                       1        contact was insufficient for the “extreme remedy” of a “no contact” order for several
                       2        reasons. Id. First, the defendant’s contact of the putative class members to offer to
                       3        settle was legal. Id. Second, the defendant had a procedure in place to ensure that no
                       4        represented party was contacted, and it took further steps to ensure that a represented
                       5        party would not be inadvertently called again. Id. Finally, had the named plaintiff
                       6        answered truthfully that she was represented, the contract attorney would have ended
                       7        the call. Id.
                       8               This reasoning should apply here with even more force.           Here, unlike in
                       9        Robinson, where the named plaintiff was contacted by a lawyer over the telephone,
                    10          Kingston was never contacted by Littler or any other attorney, and the inadvertent
                    11          settlement communication was sent through the mail. Moreover, Defendants had
                    12          procedures in place to ensure that no represented party was contacted, and except for
                    13          Kingston, they have been effective. (Payer Decl. ¶ 7.) For instance, Plaintiff Kirby was
                    14          never sent a settlement agreement or letter. (Id.) After Defendants learned that Kingston
                    15          was inadvertently mailed a letter, they took steps to ensure that it would never happen
                    16          again. (Id. at ¶ 10, Ex. A.)
                    17                 Though Plaintiffs knew before they filed their ex parte that (a) Ms. Kingston was
                    18          sent a mailing in error; and (b) no attorney contacted Ms. Kingston directly, they wholly
                    19          omitted these facts, as well as the fact that Defendants have preventative measures in
                    20          place to ensure that no represented party is inadvertently contacted, from their ex parte
                    21          and from this motion, suggesting instead that the contact was intentional and calling
                    22          instead for an “investigation.” (Payer Decl. ¶¶ 10, 12-13, Ex. A.) Relying only on the
                    23          bare Rule of Professional Conduct prohibiting contact with a represented party,
                    24          Plaintiffs have cited no case to suggest there was a breach of ethics when a represented
                    25          party was inadvertently contacted by mail by a third-party. Cf. Robinson, 2019 WL
                    26          3220288, at *4 (finding “no apparent harm” by counsel’s inadvertent contact with
                    27          represented party and refusing calls for disqualification).       Plaintiffs’ suggestion
                    28          otherwise is unsupported by law and facts, and it should be disregarded. Cf Exp. Dev.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                         28.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 29 of 31 Page ID #:7096



                       1        Canada v. ESE Elecs. Inc., No. CV1602967BRORAOX, 2017 WL 3122157, at *3
                       2        (C.D. Cal. July 10, 2017) (noting that motions to disqualify attorneys for ethical
                       3        violations “are often tactically motivated”).
                       4               C.     Plaintiffs Fail to Demonstrate any Grounds to Limit Defendants’
                                              Communication with the Putative Class Members or Issue a Curative
                       5                      Notice.
                       6               The First Amendment to the United States Constitution prohibits any law
                       7        “abridging the freedom of speech.” U.S. Const., 1st Am. In addition, the freedom of
                       8        speech clause of the California Constitution provides: “Every person may freely speak,
                       9        write and publish his or her sentiments, on all subjects, being responsible for the abuse
                    10          of this right. A law may not restrain or abridge liberty of speech or press.” Cal. Const.,
                    11          Art. I, § 2, subd. (a).
                    12                 Indeed, California and federal courts alike hold that parties are generally “free to
                    13          communicate with potential class members before class certification.” Parris v. Sup.
                    14          Court, 109 Cal. App. 4th 285, 300 (2003); see also Gulf Oil Co., 452 U.S. 89, 101–02.
                    15          The seminal case regarding permissible communications with putative class members
                    16          is Gulf Oil. In that case, the Court indicated that pre-certification communications with
                    17          putative class members generally must be permitted. See Gulf Oil, 452 U.S. at 100. An
                    18          order preventing counsel from communicating with putative class members about the
                    19          case “involved serious restraints on expression.” Id. at 104. The Court held that it is
                    20          impermissible to limit communications between parties and potential class members
                    21          unless there is “a clear record and specific findings that reflect a weighing of the need
                    22          for a limitation and the potential interference with the rights of the parties.” Id. The
                    23          Court emphasized that a trial court cannot issue an order prohibiting communication
                    24          between putative class members and counsel based on the mere possibility of abuse. Id.
                    25          at 100.
                    26                 Here, as Plaintiffs acknowledge, no class has been certified, and Plaintiffs present
                    27          no evidence of any improper communication with proposed class members. In fact,
                    28          Plaintiffs do not argue that they have been prejudiced or harmed by the communication
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                          29.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 30 of 31 Page ID #:7097



                       1        from Defendants. Plaintiffs also fail to show how continued contact with the putative
                       2        class members is prejudicial to the non-existent “class.” Plaintiffs have not identified
                       3        any putative class member who seeks to invalidate a settlement agreement. Indeed, if
                       4        putative class members did not want to settle their claims, they could merely decline to
                       5        sign the agreements, as many have.                   Plaintiffs’ request to limit Defendants’
                       6        communications with the putative class should be denied.
                       7               Because Plaintiffs have failed to demonstrate that Defendants’ communications
                       8        are improper, there are no grounds to order Defendants to issue a “curative notice.”
                       9        Defendants complied with the law and made the required disclosures in its
                    10          communications with the putative class members. As discussed in detail above, the
                    11          putative class members were informed of the lawsuit and the specific claims at issue
                    12          when they were offered the settlement, both in the cover letter and in the Settlement
                    13          Agreement itself. They knew that signing the Settlement Agreement released their
                    14          claims against Defendants in the lawsuit. They were free to consult with counsel of
                    15          their choice if they had any questions, or ignore the Settlement Agreement completely.
                    16                 Plaintiffs have no credible evidence that Defendants engaged in any wrongdoing.
                    17          No putative class member was pressured or coerced to sign a Settlement Agreement.
                    18          Nor did Defendants mischaracterize the action. To the extent the declarations submitted
                    19          by Plaintiffs contend otherwise, they are rendered utterly unbelievable by the
                    20          surrounding circumstances, as outlined above. There is no reason for this Court to issue
                    21          a corrective notice.7 See Talamantes v. PPG Indust., No. 13-CV-04062-WHO, 2014
                    22          WL 4145405, at *3-5 (N.D. Cal. Aug. 21, 2014) (denying plaintiff’s motion for
                    23
                                7
                                  Plaintiffs’ request for an order “compelling the production of information regarding which
                    24          employees were contacted” must be denied on the same grounds. As discussed above, Gonzalez ,
                                2012 WL 4466605, at *3, the only case cited for this proposition is inapposite since the communication
                    25          in that case was bare bones without identifying the pending action or anyway to discern information
                                about it. In that case, the employer apparently sent misleading releases to all employees, so the
                    26          plaintiff sought names, addresses, and telephone numbers for all of the employees who received a
                                release. Here, Plaintiffs already have contact information for the putative class members, and any
                    27          further narrowing of who Defendants communicated with would intrude on the attorney work-product
                                doctrine.
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                               30.
                 Case 5:19-cv-00833-JLS-DFM Document 63 Filed 04/03/20 Page 31 of 31 Page ID #:7098



                       1        corrective notice because the communication did not mischaracterize the lawsuit,
                       2        threaten retaliation or otherwise undermine Court-approved notice).
                       3        IV.       CONCLUSION
                       4                  Therefore, Defendants respectfully request that Plaintiffs’ motion be denied in
                       5        its entirety and that the individuals’ settlement agreements be given full force and
                       6        effect.
                       7          Dated: April 3, 2020                            Respectfully Submitted,
                       8

                       9                                                          /s/ Maggy Athanasious
                                                                                  ELIZABETH STAGGS WILSON,
                    10                                                            MAGGY ATHANASIOUS
                                                                                  JYOTI MITTAL
                    11                                                            JAMES PAYER
                                                                                  LITTLER MENDELSON, P.C.
                    12                                                            Attorneys for Defendants
                    13

                    14
                                4816-3352-4665.1 091140.1002
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                                                                            31.
